UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File 0-32605 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2400383 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5oute 873, P.O. Box 10, Neffs, PA l8065-0010 (Address of principal executive offices) (610) 767-3875 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “small reporting company” in Rule 12-b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of April 30, 2010, there were 182,966 shares of common stock, par value of $1.00, outstanding. NEFFS BANCORP, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Financial Condition (Unaudited) March 31, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) Three months ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Stockholders’ Equity (Unaudited) Three months ended March 31, 2010 and March 31, 2009 5 Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2010 and March 31, 2009 6 Notes to the Interim Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4T. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 Index PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, Dollars in thousands, except share data ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold - Securities available for sale Securities held to maturity, fair value $103,327 in 2010;$97,538 in 2009 Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Restricted investments in bank stock Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits Non-interest bearing $ $ Interest bearing Total deposits Other liabilities Total liabilities Stockholders' Equity: Common stock, $1 par value, authorized 2,500,000 shares; issued 200,000 shares; Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 2010 17,009 shares; 2009 16,392 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Dollars in thousands, except per share data Three Months Ended March 31, Interest income: Interest and fees on loans $ $ Interest and dividends on investments: Taxable Exempt from federal income taxes Interest on federal funds sold and other - 2 Total interest income Interest Expense Deposits Total interest expense Net interest income Provision for loan losses 30 - Net interest income after Provision for loan losses Other income: Impairment loss on securities ) - Portion of impairment loss recognized in other comprehensive income (before tax) - Net impairment loss ) - Service charges on deposit accounts 26 27 Other service charges and fees 25 22 Other income 11 10 Total other income (expense) ) 59 Other expenses: Salaries and employee benefits Occupancy 48 42 Furniture and equipment 66 67 Pennsylvania shares tax FDIC expense 49 80 Other expenses Total other expenses Income before income taxes Income tax expense Net income $ $ Per share data: Earnings per share, basic $ $ Weighted average common shares outstanding Cash dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Index NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Three Months Ended March 31, 2010 and 2009 (Unaudited) Dollars in thousands, except per share data Common Stock Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Stockholders' Equity Balance, December 31, 2008 $ ) $ Comprehensive Income: Net income - Change in unrealized net gains on securities available for sale, net of tax - Total comprehensive income Cash dividends declared on common stock, $2.00per share - - ) - - ) Purchase of treasury stock (1,001 shares) - ) ) Balance, March 31, 2009 $ ) $ Dollars in thousands, except per share data Common Stock Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Stockholders' Equity Balance, December 31, 2009 $ ) $ Comprehensive Income: Net income - Change in unrealized net gain on securities available for sale, net of tax - Unrealized losses on OTTI securities held to maturity, net of tax ) ) Total comprehensive income Cash dividends declared on common stock, $2.00per share - - ) - - ) Purchase of treasury stock (617 shares) - ) ) Balance, March 31, 2010 $ ) $ See Notes to Consolidated Financial Statements. 5 Index NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Dollars in thousands Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 30 - Depreciation 55 55 Net accretion of securities premiums/discounts ) ) Impairment loss on securities - Change in assets and liabilities: Decrease (increase) in: Accrued interest receivable ) ) PA shares tax ) ) Other assets Increase (decrease) in: Accrued interest payable ) ) Other liabilities 20 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Decrease in interest bearing deposits with banks - 8 Net increase (decrease) in federal funds sold ) Purchase of securities available for sale ) ) Proceeds from maturities/calls of securities available for sale Purchase of securities held to maturity ) ) Proceeds from maturities/calls of securities held to maturity Net increase in investment in restricted bank stock - (8 ) Net increase in loans ) ) Purchases of premises and equipment (9
